Opinion of the Court
HomeR FERGUSON, Judge:
The accused was found guilty of twenty-one specifications of larceny, in violation of Uniform Code of Military *503Justice, Article 121, 10 USC § 921. He -was sentenced to dishonorable discharge, reduction to the lowest enlisted grade, and confinement at hard labor for ■five years. Reducing the period of confinement involved to two years, the convening authority otherwise approved the •sentence. Following affirmance of the findings and sentence by the board of ■review, we granted accused’s petition on the issue whether the law officer erred prejudicially in overruling defense objections to the admission of certain depositions taken upon written interrogatories.
In view of the precisely stated objections of defense counsel, made both to the convening authority prior to the trial and to the law officer during the •proceedings, no question is presented ■concerning waiver of accused’s constitutional right to be confronted by the witnesses against him. Accordingly, our decision in United States v Jacoby, 11 USCMA 428, 29 CMR 244, is dis-positive.
The decision of the board of review is reversed and the record of trial is returned to The Judge Advocate General of the Army. A rehearing may be ordered.
Chief Judge Quinn concurs.